Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 22, 2018

                                       No. 04-18-00457-CV

      James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley, and Cody Presley,
                                       Appellants

                                                 v.

   COYLE FAMILY FARM, INC, Coyle Farms Partnership, Mike Coyle, Doug Coyle, Tim
                        Coyle, and Tom Tompkins,
                                Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 17-12-24620-CV
                        Honorable Camile G. Dubose, Judge Presiding


                                          ORDER
        Appellants have filed an unopposed second motion for an extension of time to file the
reporter’s record. The facts appellants rely on to reasonably explain the need for an extension
include that the court reporter for a February 23, 2018 hearing in this case has accepted payment
for the transcript of that hearing, but has not completed the transcription because she is currently
working on another case.

        We ORDER the court reporter, Kelly Grossman, to file the remaining volume of the
reporter’s record by November 21, 2018. We grant appellants' motion in part and order the
appellants to file their brief within 30 days of the date the court reporter files the last volume of
the reporter’s record.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court